NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-DEC-2020
                                            08:26 AM
                                            Dkt. 32 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               ROBERTA WILBORN, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CR. NO. 1CPC-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
  (By: Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)

          Upon review of the record in CAAP-XX-XXXXXXX, it
appears this court lacks appellate jurisdiction.
          On August 7, 2020, the Circuit Court issued an Order
Pertaining to Bail which set Defendant-Appellant Roberta Wilson's
(Appellant) bail at $200,000.00.
          On September 8, 2020, Appellant, pro se, filed a Notice
of Appeal to Bench Warrant and Order to Arrest. In her Notice of
Appeal, Appellant stated "I am appealing to the vindictive bench
warrant of $200,000 Thousand Dollar." Appellant did not file a
Statement of Jurisdiction. It appears Appellant appeals from the
August 7, 2020 Order Pertaining to Bail because she believes the
bail is excessive.
          "Any party aggrieved by the judgment of a circuit court
in a criminal matter may appeal to the intermediate appellate
court, subject to chapter 602, in the manner and within the time
provided by the rules of court. The sentence of the court in a
criminal case shall be the judgment." Hawaii Revised Statutes
(HRS) § 641-11 (2016).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           Appellant has not been convicted and sentenced as there
has been no trial yet. The proceeding has also not otherwise
been terminated by an order leaving nothing further to be
accomplished by the trial court. State v. Nicol, 140 Hawai#i
482, 492, 403 P.3d 259, 269 (2017). Therefore, the Order
Pertaining to Bail is not appealable pursuant to HRS § 641-11.
           Appellant can assert bail was excessive in violation of
her rights after entry of a judgment of conviction and sentence.
State v. Visitin, 143 Hawai#i 143, 150, 162-63, 426 P.3d 367,
374, 386-87 (2018) (constitutional right to bail was not
violated). In the alternative, Appellant may seek immediate
relief by way of a petition for writ of mandamus, Hawai#i Supreme
Court. Pelekai v. White, 75 Haw. 357, 362, 861 P.2d 1205, 1207
(1993); Sakamoto v. Won Bae Chang, 56 Haw. 447, 448-49, 539 P.2d
1197, 1198-99 (1975); Campiformio v. To#oto#o, SCPW-XX-XXXXXXX
(March 4, 2019), 2019 WL 1012090, at *1.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, December 31, 2020.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge
                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2